Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 21, 29, 37 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 21, 35, 39 of U.S. Patent No. 10986345 (16277892). Although the claims at issue are not identical, they are not patentably distinct from each other because it is merely in the terminology used in both sets of claims.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 24, 27-29, 32, 35-37, 40, 42-43 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 8866975 B1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20140022460-Li et al (Hereinafter referred to as “Li”).
Regarding claim 21, Chen discloses a system for encoding video data (Fig 3-4), the system comprising: 
an encoding device having one or more processors that, upon execution of one or more instructions, are configured to perform operations (Fig 3-4) comprising:
receiving input video data using an input color space (Fig 3, column 6, lines 9-11, 18-20;) , wherein the input color space comprises an input color gamut (Fig 3, column 6, lines 9-11, 18-20; );
generating metadata that includes color gamut mapping parameters used in the color gamut mapping technique applied to the input video data (Fig 3, column 6, lines 9-11, 18-20).
Chen fails to disclose encoding the input video data to intermediate video data in an intermediate color space, wherein the encoding comprises applying a color gamut mapping technique to the input video data to map the input color gamut of the input color space to an intermediate color gamut of the intermediate color space, wherein the input color gamut is wider than the intermediate color gamut
However, in the same field of endeavor, Li discloses encoding the input video data to intermediate video data in an intermediate color space, wherein the encoding comprises applying a color gamut mapping technique to the input video data to map the input color gamut of the input color space to an intermediate color gamut of the intermediate color space, wherein the input color gamut is wider than the intermediate color gamut ([0049], [0076]).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Chen to disclose encoding the input video data to intermediate video data in an intermediate color space, wherein the encoding comprises applying a color gamut mapping technique to the input video data to map the input color gamut of the input color space to an intermediate color gamut of the intermediate color space, wherein the input color gamut is wider than the intermediate color gamut as taught by Li, to improve visual quality (abstract)
Regarding claim 24, Chen discloses the system of claim 21, wherein the operations further comprise: applying a tone mapping technique to the input video data to convert the input video data to video data represented at a lower dynamic range in a second color space; and generating metadata that includes tone mapping parameters used in the tone mapping technique applied to the input video data (Column 6, lines 9-17, wherein the HDR images are sent to a mapping processor to obtain SDR images (SDR is standard Dynamic Range which is another term for lower dynamic range). It is well known that the lower range images are in a particular color space. Fig 3 shows the VDR (HDR) image being sent to a mapping processor which creates an SDR image. In addition, column 6, lines 50-55 discloses that the mapping process is indeed a tone mapping process).
Regarding claim 27, Chen discloses the system of claim 24, wherein the operations further comprise: encoding the video data in the lower dynamic range using a compressed video format to generate compressed video data, wherein the compressed video format is one of H.264 / Advanced Video Coding (AVC) format or H.265 High Efficiency Video Coding (HEVC) format (The examiner is taking official notice as it is well known in the art at the time of the invention that these are the most common formats for video compression).
Regarding claim 28, Chen discloses the system as recited in claim 21, wherein the input video data is high dynamic range (HDR) video data (Fig 3 shows a VDR (nothing more than an HDR picture) being received), wherein the encoded video data is standard dynamic range (SDR) video data (Column 6, lines 9-17, wherein the HDR images are sent to a mapping processor to obtain SDR images (SDR is standard Dynamic Range which is another term for lower dynamic range).
Regarding claim 29, analyses are analogous to those presented for claim 21 and are applicable for claim 29.
Regarding claim 32, analyses are analogous to those presented for claim 24 and are applicable for claim 32.
Regarding claim 35, analyses are analogous to those presented for claim 27 and are applicable for claim 35.
Regarding claim 36, analyses are analogous to those presented for claim 28 and are applicable for claim 36.
Regarding claim 37, analyses are analogous to those presented for claim 21 and are applicable for claim 37.
Regarding claim 40, analyses are analogous to those presented for claim 24 and are applicable for claim 40.
Regarding claim 42, analyses are analogous to those presented for claim 27 and are applicable for claim 42.
Regarding claim 43, analyses are analogous to those presented for claim 28 and are applicable for claim 43.
Claim(s) 22, 30, 38 are rejected under 35 U.S.C. 103 as being unpatentable over Patent 8866975 B1-Chen et al (Hereinafter referred to as “Chen”), in view of US 20140022460-Li et al (Hereinafter referred to as “Li”), in further view of US 20040109180 A1-Braun et al (Hereinafter referred to as “Braun”).
Regarding claim 22, Chen discloses the system of claim 21 (See claim 21), 
Chen and Li fail to disclose wherein applying the color gamut mapping technique comprises clipping colors from the input color gamut of the input color space to the intermediate color gamut of the intermediate color space.
However, in the same field of endeavor, Braun discloses wherein applying the color gamut mapping technique comprises clipping colors from the input color gamut of the input color space to the intermediate color gamut of the intermediate color space ([0013], wherein one common color gamut mapping process is gamut clipping).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system disclosed by Chen and Li to disclose wherein applying the color gamut mapping technique comprises clipping colors from the input color gamut of the input color space to the intermediate color gamut of the intermediate color space as taught by Braun, to improve image quality ([0012], Braun)
Regarding claim 30, analyses are analogous to those presented for claim 22 and are applicable for claim 30.
Regarding claim 38, analyses are analogous to those presented for claim 22 and are applicable for claim 38.
Claim 23, 31, 39 rejected under 35 U.S.C. 103 as being unpatentable over Patent 8866975 B1-Chen et al (Hereinafter referred to as “Chen"), in view of US 20140022460 A1-Li et al (Hereinafter referred to as “Li”), in view of US 20120314944 A1-Ninan et al (Hereinafter referred to as “Ninan”)
Regarding claim 23, Chen discloses the system as recited in claim 21, 
Chen fails to disclose wherein the input and output color spaces are RGB color spaces, and wherein the intermediate color space is a YUV color space.
However, in the same field of endeavor, Ninan discloses wherein the input and output color spaces are RGB color spaces, and wherein the intermediate color space is a YUV color space ([0030-0031], wherein the input HDR image (first color space) may be any color space that supports high dynamic range color gamut. In the example however, uses RGB color space. Specifically [0031] discloses that the input SDR image (second color space) may also be any color space that supports the SDR color gamut. The example however, uses YUV color space. Claim 1 of instant applicant’s invention claims that the third space deals with the higher dynamic range and therefore is suitable for the RGB color space).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of Chen to disclose wherein the input and output color spaces are RGB color spaces, and wherein the intermediate color space is a YUV color space as taught by Ninan in order to provide enhancement information that allows reconstruction of the initial HDR image (abstract, Ninan).
Regarding claim 31, analyses are analogous to those presented for claim 23 and are applicable for claim 31.
Regarding claim 39, analyses are analogous to those presented for claim 23 and are applicable for claim 39.
Claim 25, 33, 41  rejected under 35 U.S.C. 103 as being unpatentable over Patent 8866975 B1-Chen et al (Hereinafter referred to as “Chen"), in view of US 20140022460 A1-Li et al (Hereinafter referred to as “Li”), in view of US 20110243473 A1-Chen et al (Hereinafter referred to as “chen 2”).
Regarding claim 25, Chen discloses the system as recited in claim 24, 
Chen fails to explicitly disclose in detail wherein the tone mapping technique includes a local tone mapping technique, and wherein the operations comprise: dividing an image in the input video data into a plurality of regions; dynamically determining a local tone curve for each region of the plurality of regions; and applying tone mapping to each region according to a respective local tone curve.
However, in the same field of endeavor, Chen 2 discloses wherein the tone mapping technique includes a local tone mapping technique, and wherein the operations comprise: dividing an image in the input video data into a plurality of regions; dynamically determining a local tone curve for each region of the plurality of regions; and applying tone mapping to each region according to a respective local tone curve (Abstract, wherein a local tone mapping curve is generated for each image partition within the image (each region)).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of Chen to disclose wherein the tone mapping technique includes a local tone mapping technique, and wherein the operations comprise: dividing an image in the input video data into a plurality of regions; dynamically determining a local tone curve for each region of the plurality of regions; and applying tone mapping to each region according to a respective local tone curve as taught by Chen 2 in order to generate a satisfactory enhancement result for local characteristics of an image (Chen 2, [0006]).
Regarding claim 33, analyses are analogous to those presented for claim 25 and are applicable for claim 33.
Regarding claim 41, analyses are analogous to those presented for claim 25 and are applicable for claim 41.
Claim 26, 34 rejected under 35 U.S.C. 103 as being unpatentable over Patent 8866975 B1-Chen et al (Hereinafter referred to as “Chen"), in view of US 20140022460 A1-Li et al (Hereinafter referred to as “Li”), in view of US 20110243473 A1-Chen et al (Hereinafter referred to as “chen 2”), in further view of US 20110292992 A1- Sirivara.
Regarding claim 26, Chen 2 discloses the system as recited in claim 25, 
Chen and Chen 2 fail to disclose wherein the metadata includes information indicating local tone curves applied to the plurality of regions in the image, and wherein the information indicating the local tone curves is compressed spatially within the image, or compressed temporally across two or more images in the input video data, the two or more images including the image.
However, in the same field of endeavor, Sirivara discloses wherein the metadata includes information indicating local tone curves applied to the plurality of regions in the image, and wherein the information indicating the local tone curves is compressed spatially within the image, or compressed temporally across two or more images in the input video data, the two or more images including the image (claim 8, wherein the metadata (includes the information) being encoded spatially).
Therefore, it would have been obvious to one of ordinary skilled in the art before the effective filing date of the claimed invention to modify the system of both Chens and Chen 2 to disclose wherein the metadata includes information indicating local tone curves applied to the plurality of regions in the image, and wherein the information indicating the local tone curves is compressed spatially within the image, or compressed temporally across two or more images in the input video data, the two or more images including the image as taught by Sirivara in order to provide improved imaging system with enhanced image data processing efficiency (Sirivara. [0002]).
Regarding claim 34, analyses are analogous to those presented for claim 26 and are applicable for claim 34.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LERON BECK whose telephone number is (571)270-1175. The examiner can normally be reached M-F 8 am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Czekaj can be reached on (571) 272-7327. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LERON . BECK
Examiner
Art Unit 2487



/LERON BECK/           Primary Examiner, Art Unit 2487